Title: To Benjamin Franklin from William Gordon, 13[-15] July 1777
From: Gordon, William
To: Franklin, Benjamin



My dear Sir
July 13 [-15]. 1777
I have no great inclination to write: but think it of importance that you should know the state of our affairs, whether promising or otherwise; and this conveyance may possibly bring you the earliest intelligence. Had the enemy a design of pushing thro the Jerseys to Philadelphia, they have been disappointed; and have been obliged to return from Brunswick to Amboy and from thence to Staten Island. The account of their retrograde motions was very acceptable: but since then we have had news from the Northern quarter, which I apprehend to be more than a counterbalance for the former. Genl. Gates had been appointed to the command of the northern department: afterwards thro’ Duanes management, and for fear of disabling the Yorkers &c. Genl. Scuyler had the supreme command committed to him, and Genl. Gates declined serving under his controlling power, refusing to be answerable for consequences unless he could have the direction. The care of Tyconderoga and Fort Independence were entrusted with Genl. Sinclair [St. Clair]. We had been long alarmed with the rumors of a designed attack, time enough to have reinforced the garrison and to have baffled the enemy; but thro’ the stupid negligence of these New England States, of this in particular, we have lost those important passes. The last thursday arrivd at Exeter an express from Genl. Sinclair, informing that having but a handful of men wherewith to oppose the enemy it was judged best to abandon the forts as on this day sennight and to retreat to Skenesborough; that upon coming to this place they found the enemy had possessed themselves of it; and therefore were marching for Benington with a design of getting between the enemy and frontier settlements. I shall not trouble you with many conjectures relative to consequences that may arise from the loss of Ty and Fort Independence; they will occur of course: but let me observe that since leaving the Plain and while at Salem on the friday learnt that several of our generals had wrote to their friends at and in the vicinity of Boston, that it was thought Howe intended to visit the New England states, that the troops were embarked, and that the vessels were watered, which leads me to suppose that possibly the design may be to penetrate the country by way of Rhode Island, while Burgoyne pushes down from the way of Ty. This may occasion us great distress, but the enemy by coming and spreading desolations among us may rouse to those exertions which may at length put a stop to them, but which had they taken place in time might have prevented them. You will judge me low spirited, should I pronounce the loss of Ty &c. the greatest we have met with since the war: but however great it may appear to me, I am in hopes that the God of hosts will at length deliver us and establish us in the enjoyment of our Independency. We deserve to be severely chastised for we have in general lost sight of the publick cause, and been making our own private advantage out of the times.
Dr. Cooper was well on the thursday. I am now at Newbury Port, from whence a vessel is to sail for Bilboa as soon as the wind comes fair. Wishing that you may soon have news that will more than abundantly compensate for the disagreeableness of this, I remain with great esteem your affectionate friend and humble Servant.
William Gordon
  Mr. Parker’s papers forwarded by Mr. Williams from Nantes April 25 have been recd. Be pleased to tell Mr. Cushing that his fathers family are all well, that they have recd. his letters by Capt. Cluston.Dr Franklin


Sir
July 15.
Being suddenly taken yesterday morning with a violent laxness attended with great pain I was prevented proceeding on my journey, and the wind not suffering the ship to sail I detained my letter that I might add any further news that should offer. From many circumstances there is reason to conclude that Sinclairs letter was a forgery, and that both Ty and Fort Independence and Skenesborough were in our possession Saturday sennight, a gentleman of this place having recd. a letter from his son in law an officer at Skensborough dated saturday sennight, giving an account, that the day before the enemy possessed themselves of Mount Hope, which is about a mile and a half on the outside of Ty lines, not far from the landing place at the foot of Lake George; that we had three thousand effective men; that there were two thousand militia within twelve miles; and that Genl. Sullivan was marching up with a thousand continentals. We are waiting with great anxiety to know for certainty how things are, but I am in hopes from all taken together that the enemy will be baffled in that quarter. The ships are fallen down from N York to Sandy Hook which looks as tho’ they were not destined for the North River.
The following I believe may be depended upon. Genl. Prescott being at a house on Rhode Island at some distance from the troops, and our people hearing of it, about fifty volunteers agreed upon an expedition, and accordingly went over, surrounded the house, made the General prisoner and brought him off safe with them.
Capt. Manly has engaged and taken the Fox frigate of 28 guns after some hours fighting. Capt. McNeal was bearing down, but the Fox struck to Capt. Manly before the other came up. Capt. Manly has but 26 guns upon his lower deck; the Fox two more. This account comes by a prize that arrived here last Lords Day the 18th taken by Capt. Lee; the prize is from Greenock, had landed at Newfoundland about five thousand pounds worth of Scotch goods, and taken in salt and fish and was going for New York, had besides many dry goods a thousand shirts made up, mounted fourteen guns, the Captain and two lieutenants were killed upon which she struck; the people that brought her in spoke with Capt. Manly after the fox was taken.
I have bad tools which occasions my writing wretchedly. Pray you to forward the letter for Mr. Parker.
We have certain accounts that all the troops under Howe, both horse and foot are embarked and fallen down to Sandy Hook.

 
Notation: Mr Gordon 3 July 1777
